DETAILED ACTION
This office action is responsive to the amendment filed 11/25/2020.  Claims 4-9, 11-13, 15-21, and 23-26 remain pending and under prosecution.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode lead wire extending through and out of the handle such that a proximal end of the electrode lead wire is configured for connection to the ablation energy source of Claims 23 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ablation signal reduction unit in Claims 23 and 25.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 6, 7, 11, 13, 15-18, 21, and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bencini et al (US Pub No. 20030004505) in view of Webster JR (US Pat No. 5893885), Rieth (2010/0036213 A1), and Esch et al (US Pub No. 20070049999).

Regarding Claims 23 and 25, Bencini et al disclose an ablation catheter (0008, 0012) comprising a catheter shaft 12 having a proximal end 14 and a distal end 18, seen in Figure 1; an ablation electrode 20, 98 at the distal end of the catheter shaft, seen in Figure 1 (0054, 0076); 

an electrode lead wire 50, 95 separate from the thermocouple conductor and configured for connection to an external ablation energy source, i.e. RF power supply, and delivery of ablation energy from the ablation energy source to the ablation electrode via a wired connection, best seen in Figure 1 (0062, 0076); and
a handle 16 directly connected to the proximal end of the catheter shaft, best seen in Figure 1 (0054), the electrode lead wire extending through and out of the handle such that a proximal end of the electrode lead wire is configured for connection to the ablation energy source through connector 52, 99, which is defined to be part of the electrode lead wire as elaborated in the 112 rejection above, such that the connector 52 is shown to extend out of the handle, best seen in Figure 1 and 11 (0062, 0076, 0089, 0099).
Bencini et al also disclose a circuit board, i.e. PC board, housed within the handle (0062, 0076, 0089, 0099, 0102) to connect to the at least one thermocouple wire (0102).

However, Bencini et al does not expressly disclose the thermocouple having a pair of conductors as well as a second thermocouple with a second pair of connectors, and the handle comprising a signal processing circuit on the circuit board therein connected to the second ends of the first pair of conductors and the second ends of the second pair of conductors, the signal processing circuit being configured to digitize a voltage signal of the first and second thermocouple, and including an ablation signal reduction unit, and an external host in data 

Webster JR teach that it is well known in the art to provide an analogous ablation catheter comprising a catheter shaft 11 having a proximal end and a distal end 12, seen in Figure 1; an ablation electrode 21 at the distal end of the catheter shaft, seen in Figure 1 (abst); 
a first pair of conductors 36 extending through the catheter shaft, each one of the first pair of conductors having a first end and a second end, the first ends of the first pair of conductors being coupled to each other at the ablation electrode to form a first thermocouple, seen in Figure 4 (Col.4:11-22); and
a handle 40 directly connected to the proximal end of the catheter shaft and receiving the second ends of the first pair of conductors (Col.4: 23-26), seen in Figure 1 and 11, as well as switching control unit 57 shown in Figure 10 and comprises jack 70 connected to toggle switch 73 (Col.6:12-65), which is connected through connector 79 to an ablation signal reduction unit 81 configured to filter out ablation signal pickup from the voltage signal of the thermocouple (Col.7:9-18).  

Claim 24, 26: Webster JR disclose a second pair of conductors 36 extending through the catheter shaft, each conductor of the second pair of conductors having a first end and a second end, the first ends of the second pair of conductors being coupled to each other at a portion between the proximal end and the distal end of the catheter shaft to form a second 
	Thus, Webster JR disclose that it is well-known in the art to have an ablation catheter that includes two thermocouples, each with a pair of conductors, as well as an ablation signal reduction unit configured to filter out ablation signal pickup from the voltage signal of the thermocouple, as an effective configuration for an ablation catheter to provide optimal temperature monitoring.  It is noted that while Webster JR may disclose specifics about the pairs of conductors for the thermocouples, having two conductors for each is still well-known in the art.  For example, see Simpson et al which discloses two temperature leads to form the thermocouple (0059).

Regarding Claims 6, 7, 11, 13, 15-18, 21, Bencini et al discloses sensing a temperature at the ablation electrode of the catheter by the first thermocouple (0100-0102) but also fail to disclose the signal processing circuit comprises an analog-to-digital converter for generating a digital value corresponding to the voltage signal of the first thermocouple; the signal processing circuit is adapted to calculate a temperature value of the first thermocouple based on the digital value; wherein the signal processing circuit is connected to the second ends of the second pair of conductors, and is adapted to digitize a voltage signal of the second thermocouple; the signal processing circuit is adapted to calculate a temperature value of the second thermocouple based on the digitized voltage signal of the second thermocouple; the signal processing circuit comprises a digital interface for transmitting data corresponding to the voltage signal of the first thermocouple; transmitting a voltage signal of the thermocouple to a 
Rieth teaches that it is well known in the art to provide an analogous sensing catheter with a means for determining a physiological condition (0108) within a mammal and further discloses a handle 300 housing a circuit board with a signal processing circuit (500) therein connected to the second ends of a first pair of conductors (0108) for digitizing a voltage signal of the first thermocouple (via A/D converter 502); the signal processing circuit comprises an analog-to-digital converter (502) for generating a digital value corresponding to the voltage signal of the first thermocouple; signal processing circuit is adapted to calculate a temperature value of the first thermocouple based on the digital value (via 510); wherein the signal processing circuit is connected to the second ends of the second pair of conductors, and is adapted to digitize a voltage signal of the second thermocouple (the A/D converter would obviously be capable of digitizing a second thermocouple signal); the signal processing circuit is adapted to calculate a temperature value of the second thermocouple based on the digitized voltage signal of the second thermocouple (the processor would obviously be capable of calculating a second thermocouple signal); the signal processing circuit comprises a digital interface (314/315) for transmitting data corresponding to the voltage signal of the first thermocouple; sensing a temperature at a distal end of a catheter shaft of the catheter by a thermocouple (260); transmitting a voltage signal of the thermocouple to a handle connected to a proximal end of the catheter shaft; digitizing the voltage signal of the thermocouple by a 

Esch et al teach that it is well-known in the art for a thermocouple in an analogous ablation catheter to communicate through wireless (as well as wired) means (0401). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the circuit board of Bencini et al to be a signal processing circuit in the manner elaborated above to effectively digitize the analog signal of the first and second thermocouple signals, as per the teachings of Rieth, since it would provide a means of preconditioning the thermocouple signals prior to any data analysis or digital display of the sensed temperature, and thus to necessarily have the second/proximal ends of the conductor of the thermocouple connected to the signal processing circuit, as already taught by Bencini et al, to provide for said functioning, as well as provide an external host to which the catheter is in 
It would have also been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation catheter of Bencini et al as modified by Rieth to have the thermocouple and a second thermocouple each comprise a pair of conductors, as taught by Webster JR, as an effective configuration for the ablation catheter, such that in combination the second/proximal ends of the thermocouples would be connected to the circuit board as already taught by Bencini et al, as well as have an ablation signal reduction unit as taught by Webster JR which when combined above would be disposed in the signal processing circuit in the handle as taught by both Bencini et al and Rieth, to effectively provide optimal temperature monitoring by filtering out ablation signal pick-up from the voltage signal of the thermocouple.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ablation catheter of Bencini et al as modified by Rieth and Webster Jr such that the thermocouple communicates through a wireless connection to the external host taught by Rieth, as taught by Esch et al, as a convenient and well-known means of data communication for the thermocouple.

Claim 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bencini et al in view of Webster Jr, Rieth, and Esch et al, further in view of Phan et al (2009/0118604 A1).

Phan et al disclose an analyte monitoring system and further disclose the circuit comprises a low pass filter (28) for filtering the voltage signal of the thermocouple.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bencini et al as modified by Webster JR, Rieth, and Esch et al to incorporate a low pass filter in the circuit, as per the teachings of Phan et al, since it is well known in the art that low pass filters are used to remove unwanted noise from sensor signals.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bencini et al in view of Webster Jr, Rieth, and Esch et al, further in view of Kannenberg et al (5,871,481).
Bencini et al in combination with Webster Jr in view of Rieth and Esch et al disclose the invention above but fail to disclose the circuit comprises an amplifier for amplifying the voltage signals of the thermocouple.
Kannenberg et al disclose a tissue ablation apparatus and further disclose the circuit comprises an amplifier (108) for amplifying the voltage signals of the thermocouple.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bencini et al as modified by Webster Jr, Rieth, and Esch et al to incorporate an amplifier for amplifying the thermocouple signals, as per the teachings .

Claim 8 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bencini et al in view of Webster Jr, Rieth, and Esch et al, further in view of MAXIM/Dallas Semiconductor (Implementing Cold-Junction Compensation in Thermocouple Applications, 3/19/07).
Bencini et al in combination with Webster Jr in view of Rieth and Esch et al disclose the invention above but fail to disclose the circuit is adapted to perform cold-junction compensation, by the circuit.  MAXIM/Dallas Semiconductor disclose using cold-junction compensation. See whole document.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bencini et al as modified by Webster Jr, Rieth, and Esch et al to perform cold-junction compensation, as per the teachings of MAXIM/Dallas Semiconductors, since it would provide a reference temperature to ensure the accuracy of the temperature probe.

Claims 9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bencini et al in view of Webster Jr, Rieth, and Esch et al, further in view of Thompson et al (3,810,138).
Bencini et al in combination with Webster Jr in view of Rieth and Esch et al disclose the invention above but fail to disclose the signal processing circuit is capable of being identified by at least one digital address; and the signal processing circuit is capable of being identified by at 
Thompson et al disclose an interpolative sensor output visual map display system and further disclose the signal processing circuit is capable of being identified by at least one digital address; and the signal processing circuit is capable of being identified by at least two digital addresses including a first digital address corresponding to the first thermocouple and a second digital address corresponding to the second thermocouple. See Figure 16.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Bencini et al as modified by Webster Jr, Rieth, and Esch et al to utilize a digital address for each thermocouple, as per the teachings of Thompson et al, since it would provide a means of sequentially addressing the thermocouples in numerical order.


Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Bencini et al discloses the wired connection for the lead wire 50, Rieth teaches a host, and new reference Esch et al teaches a wireless connection for the thermocouple.
The previous 112 rejections and drawing objection are withdrawn in light of applicant’s remarks.

Furthermore, as previously noted in the rejection, a thermocouple having two conductors is prevalent in the art, as also illustrated in Simpson et al (US Pub No. 20020128643).  In particular, it is noted that Simpson et al explicitly teach that while it is well known in the art to have one lead wire as well as two thermocouple conductors (0059), having one thermocouple also function as the lead wire – i.e., similar to the manner disclosed by Webster Jr – is also known (0060).  Thus, the teaching of Simpson et al negates applicant’s arguments regarding the configuration in Webster Jr as Simpson et al clearly shows versatility in the configurations of lead wire with thermocouple conductors.  Therefore, the use of Webster Jr is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



H.Q. NGUYEN
Examiner
Art Unit 3791


                                                          

/DEVIN B HENSON/Primary Examiner, Art Unit 3791